DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-5, 7-10, 12, 17-19, and 22-26 are pending. 
	Claims 1-5, 7-10, 12, and 22-26 are examined in the following Office action. 
	Claims 17-19 are withdrawn from consideration as being drawn to a non-elected invention. 

Claim Objections and Rejections that are Withdrawn
The objection to claim 11 is withdrawn in light of Applicant’s cancellation of the claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-5, 7-10, 12, and 22-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are broadly drawn to a method of increasing an immune response in an animal to a plant produced membrane bound polypeptide, the method comprising introducing a membrane-bound polypeptide into a plant composition, extracting lipids from said plant composition by a process that extracts more nonpolar lipids than phospholipids, administering said membrane-bound polypeptide to an animal, and producing said increased immune response. 
	The claims are also drawn to the method, wherein the process removes a lower amount of phospholipids than hexane, wherein the process that removes a lower amount of phospholipids is supercritical fluid extraction (SFE). 
	 
The specification describes a single membrane-bound polypeptide, hepatitis B virus surface antigen (HBsAg) (see Example 1), that was transformed into maize plants using Agrobacterium tumefaciens (see Example 2). The specification describes increased IgA detection in mice fecal matter when comparing HBsAg expressing germ or control germ (see Fig. 7). The specification describes that defatting was carried out using hexane and supercritical fluid extraction (SFE) (see Tables 1 and 2), processes known for extracting oils and fats from corn germ. 

The specification describes that mice treated with full fat germ had a strong response 73% of the time, weak response 9% of the time, no response 18% of the time (see Table 5 of the specification on page 51). With hexane treated germ, 64% had a strong response, while 9% had a weak response, and 27% had no response. The specification describes that supercritical fluid extraction treated germ had a 100% strong response (see Table 5 of the specification on page 51). 
The specification fails to describe an improvement between full fat germ and hexane treated germ because when lipids were removed using hexane treated germ, more mice failed to respond to treatment (27% versus 18%). 
In view of the above data, the specification fails to describe an improvement in increasing the immune response of a plant produced membrane-bound polypeptide with the genus of defatting methods. The specification does not describe any specific amounts or ranges of phospholipids that are required to be removed in order to increase an immune response in an animal. That is to say, although hexane is recognized as removing larger amounts of phospholipids when compared against supercritical fluid extraction, the specification describes a situation with HBsAg where a greater removal of phospholipids did not improve the immune response in an animal. 
The specification fails to describe the full genus of membrane bound polypeptides that led to increased immunogenicity when extracting lipids from a plant composition that extracts more nonpolar lipids than phospholipids. The specification fails to describe the full genus of 
The Examiner notes that hexane preferentially removes more nonpolar lipids from corn and oats than polar lipids. A phospholipid is a type of polar lipid.
Moreau et al (JAOCS, 2003, 80(11): 1063-1067) teach that hexane preferentially removes nonpolar lipids over polar lipids. See Figures 2 and 3. 
Bahrami et al (J. Sci. Food Agric., 2014, 94(3): 415-423) teach that non-polar solvents such as hexane are recommended for the extraction of free lipids and other nonpolar compounds from wheat flour, whereas polar solvents are recommended for the extraction of phospholipids. See paragraph bridging the columns on page 416. 
Shah et al (Archives of Biochemistry and Biophysics, 2015, 588: 41-49) describe that depending on the delipidation method, immunogenicity of the maize material can either increase or decrease, relative to the full fat material. Shah also describes that extraction of lipids using hexane as a solvent leads to lower immunogenicity in mice relative to full fat material, while using supercritical CO2 (SFE) results in greater immunogenicity. Supercritical CO2 is a product that is used to perform supercritical fluid extraction. See page 42. 
Shah describes full fat and hexane treated samples displayed spectra indicative of a loss in HBsAg structure in maize material and correlates with a decrease in immunogenicity (see pages 46-48). 
Mariod et al (Journal of the American Oil Chemists’ Society, 2011, 88(7): 931-935) describe that no differences were found in fatty acid compositions of various oil extracts when 
Wang et al (Eur. J. Lipid Sci. Technol., 2007, 109: 567-574) describe that supercritical CO2 and hexane extraction of lipids from sorghum distillers grains yielded more lipids extracted when using supercritical fluid extraction compared to hexane extraction (see abstract).
The Applicants fail to describe a representative sample of a membrane-bound polypeptide having increased immunogenicity when defatted using a delipidation process that preferentially extracts more nonpolar lipids than phospholipids. Applicant has failed to describe any structural features required to identify those membrane-bound polypeptides produced in the broad genus of plants that had increased immunogenicity when defatted using one delipidation process versus those membrane-bound polypeptides in a plant that did not exhibit increased immunogenicity when defatted with the same delipidation process.
As shown by the combination of Moreau and Bahrami, one of skill in the art would not recognize that Applicant was in possession of the broadly claimed genus of any delipidation process that removes more nonpolar lipids than phospholipids because the combination of Moreau and Bahrami show that hexane treatment preferentially removes more nonpolar lipids than polar lipids. As discussed above, the specification has shown hexane treated germ led to reduced immunogenicity of HBsAg when administered to an animal. Thus, one of skill in the art would not have been able to conclude that Applicant was in possession of the genus as is currently broadly claimed. 
Given the preferential extraction of lipids in different plants, the differential immunogenicity depending on the method of delipidation used, and the current claimed breadth 

Response to Arguments: 
	Applicant argues that the Examiner has not provided a prima facie case of a lack of written description because the Examiner does not provide who one of ordinary skill in the art would be in the entirety of the Office Action. See page 7 of the remarks.
	This is not persuasive because the Examiner established the level of the ordinary artisan through the multiple references cited throughout the Office action. Furthermore, the MPEP is instructive as to how the Examiner should go about construing the level of ordinary skill. MPEP 2141.03 states that specifying a particular level of skill is not necessary where the prior art itself reflects an appropriate level. The MPEP also states resolving the level of ordinary skill in the art can be done either explicitly or implicitly. 

	Applicant argues that the specification at paragraph 0028-0030 and 0047-0049 provides support. Applicant states that paragraph 0028 a person skilled in the art will be familiar with many different variations on compositions, compounds and methods that may be used that allow for phospholipids to be left in the host cell when extracting other compounds or which will allow for increased extraction of phospholipids along with the membrane-bound polypeptide. The remaining paragraphs cited by Applicant are used to show “specific examples of different types of extractions and which types of lipids they may remove from a sample as well as providing reference to art. See page 7 of the remarks. 


	Applicant makes similar arguments with respect to paragraph 0031 and 0008. See page 8 of the remarks. However, Applicant’s arguments are not persuasive for the reasons set forth above. Shah is explicit with respect to this point: the delipidation method matters in determining the antigenicity of the defatted protein. If the delipidation method matters on a single protein, how would one of skill in the art go about determining which proteins would also lead to increased antibody response across the genus of proteins? It is not even clear that all plants result in the same extraction of lipids (see Mariod). The skilled artisan would certainly not recognize that Applicant was in possession of the genus as currently claimed nor could one of skill in the art immediately envisage those proteins that have increased immunogenicity from those that do not.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-5, 12, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Desombere et al (J. Virol., 2006 80(7): 3506-3514) in view of Gavilanes et al (Biochem J., 1990, 265: 857-864); Elkholy et al (Arab J. Biotech., 2009, 12(2): 291-302); Brunner (Journal of Food Engineering, 2005, 67: 21-33); Ronyai et al (Journal of Supercritical Fluids, 1998, 14: 75-81); Tacket et al (Vaccine, 2004, 22: 4385-4389).
The claims are drawn to a method of increasing an immune response in an animal to a maize produced membrane bound polypeptide, the method comprising, introducing a membrane bound polypeptide in a maize composition; extracting lipids from said maize composition comprising germ or seed or both by a process that extracts more nonpolar lipids than phospholipids; orally administering a flour comprising said membrane-bound polypeptide to an animal; and producing an increased immune response in said animal to said membrane-bound protein relative to a maize-produced membrane bound protein where lipids are extracted by a process that does not extract more nonpolar lipids than phospholipids, wherein the animal produces antibodies to the membrane-bound polypeptide. 
The claims also require that the method further comprise extracting the membrane-bound polypeptide from the plant composition prior to administering said membrane-bound polypeptide. 
The claims also require that the immune response increases by at least 25%. 
The claims also require that the immune response comprises a production of mucosal antibodies, serum antibodies, or both. 
The claims also require that the method extract some of the membrane bound polypeptide when the lipids are extracted. 

Desombere teaches that the partial delipidation of Hepatitis B virus surface antigen improves the T-cell antigenicity. See title. 
Desombere teaches that lipids were partially removed by treatment with beta-D-octyl glucoside and density centrifugation. See Abstract.
Desombere teaches that delipidated HBsAg turned out to be 10 to 100 times more antigenic than its untreated counterpart. See abstract. One of ordinary skill in the art would recognize this as an increased immune response.
Desombere teaches that complete removal of lipids from HBsAg destabilizes the particle and precipitates the hydrophobic protein moiety, whereas partial delipidation preserve the particle structure. See page 3506, left and right columns. 
Desombere teaches the presence of antibodies with delipidated and native HBsAg. See Figure 5. 
Desombere does not teach a plant composition comprising HBsAg - a known membrane-bound polypeptide. Desombere does not teach extracting lipids from a plant composition by a process that extracts more nonpolar lipids than phospholipids. 
Gavilanes teaches that phospholipids account for almost 70% of HBsAg lipids and that treatment with beta-D-octyl glucoside decreased phospholipid content to 43% using 1% beta-D-octyl glucoside and 30% using 2% beta-D-octyl glucoside. 

Elkholy teaches that the protein can be purified and delivered orally or by injection. See page 291, right column.
Elkholy teaches that transgenic corn seeds can be preserved for long periods and can often be consumed raw, either whole or ground into flour, suggesting that they may be a good source of some edible vaccines. Elkholy teaches that VLPs, such as HBsAg, elicit stronger mucosal immune responses. See page 292, left column. 
Elkholy also teaches that hepatitis B surface antigen (HBsAg) was the first reported viral antigen to be produced in transgenic plants. Elkholy teaches that high-level protein expression in seeds such as maize may also concentrate the antigen and further reduce dosing requirement. See page 292, right column.
Brunner teaches that supercritical fluid extraction has been carried out from solid substrates on a commercial scale for more than two decades, including processes related to the food industry such as removal of essential oils, oleoresins, edible oils, among others (see page 23, paragraph bridging left and right column). Brunner also teaches that oils from oil seeds consist of triglycerides (i.e. a nonpolar lipid) and can be extracted by supercritical fluid extraction (see page 24, left column, second paragraph).
Ronyai teaches that supercritical fluid extraction only slightly dissolves polar lipids (phospholipids and glycolipids). See page 75, right column. 

At the time the invention was made, it would have been obvious and within the scope of one of ordinary skill in the art to utilize supercritical fluid extraction to extract nonpolar lipids in greater amounts than phospholipids from plant compositions comprising hepatitis B surface antigen (HBsAg). One of ordinary skill in the art would have been motivated generate a plant composition comprising HBsAg because Elkholy teaches that transgenic maize seeds can be turned into a flour so that it may be used as an edible vaccine. One of ordinary skill in the art would have understood that the creation of an edible vaccine would simplify the ability to administer such a vaccine. Furthermore, given the teachings of Desombere that partially delipidated HBsAg led to increased antigenicity, one of ordinary skill in the art would have been motivated to partially remove phospholipids from HBsAg to improve the antigenicity of the administered recombinant vaccine, in view of Gavilanes. 
One of ordinary skill in the art would have been motivated to defat corn germ containing a recombinant polypeptide because such process has the effect of concentrating the antigen. One of ordinary skill in the art would have recognized that this would lead to a more uniform administration of said recombinant polypeptide. Several methodologies, including supercritical fluid extraction, were known at the time the invention was made that would result in a slight reduction in the amount of phospholipids from a plant composition while utilizing a delipidation process that was both safe for human consumption and easy to scale-up. As taught by the combination of Ronyai and Brunner, one of ordinary skill in the art would have turned to the method of supercritical fluid extraction to partially delipidate HBsAg in corn, as taught by the combination of Desombere and Tacket, to generate an edible vaccine with improved antigenicity. 

Given the partial delipidation discussed in Desombere and the analysis of antigenicity of Desombere, the Examiner contends that the preferred-formation is necessarily determined because one of ordinary skill in the art would recognize that the preferred-formation would be one that increases antigenicity.

Response to Arguments: 
	Applicant’s arguments have been fully considered but are not found persuasive for the reasons set forth below. 

	Applicant argues that Desombere teaches that delipidated HBsAG alone did not induce meaningful anti-HBs titers, indicating that the B-cell immunogenicity of HBsAg was largely abolished by the detergent treatment. Applicant concludes that there can be no reasonable expectation of success producing antibodies with a defatted plant derived membrane-bound protein. See page 11 of the remarks. 
	Applicant is arguing limitations that are not present in the claims. There is no requirement that the delipidated HBsAg be administered alone to arrive at meaningful anti-HB 
	Finally, the rejection is based upon the combination of references – not Desombere alone. As discussed above, Tacket shows that defatting LT-B concentrated the antigen. The Examiner notes that MPEP 2144 allows for a rationale different from Applicant’s. 

	Applicant argues that Examples 5 and 6 of the specification show that the instantly claimed invention did produce antibodies to the HBsAg prepared using the claimed method. See pages 11 and 12 of the remarks. 
	Example 5 states that Balb/c mice were injected with 0.5 ug of RECOMBIVAX, a commercially available Hep B vaccine on Day 0. See page 50. Mice then received defatted HBsAg plant material to induce a strong immune response in mice. Thus, as noted above, the claims do not exclude the possibility of administering non-defatted HBsAg. Example 6 also requires the administration of RECOMBIVAX® prior to defatted boosting. See page 52. 
	When the specification discusses the sixth treatment without administration of non-defatted HBsAg prior to administration of defatted HBsAg, the specification states “mice receiving this last treatment showed no immunological response in any of the assays.” See page 55. These results appear generally consistent with the prior art instead of the position argued by Applicant in remarks. Thus, Applicant’s argument is not persuasive in view of the applied prior art and the obviousness rejection of record. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Desombere et al (J. Virol., 2006 80(7): 3506-3514) in view of Gavilanes et al (Biochem J., 1990, 265: 857-864);  as applied to claims 1-5, 12, 22-23, and 25 above, and further in view of Kong et al (PNAS, 2001, 98(20): 11539-11544).
The claims also require that said oral administration is a booster administration.  
The teachings of Desombere in view of Gavilanes, Elkholy, Brunner, Ronyai, and Tacket have been discussed above.
Desombere in view of Gavilanes, Elkholy, Brunner, Ronyai, and Tacket do not teach oral administration of said membrane-bound polypeptide as a booster administration. 
Kong teaches an oral boost immunization schedule. See abstract and page 11541, right column. 
At the time of filing, it would have been obvious and within the scope of one of ordinary skill in the art to orally administer HBsAg as a booster administration. One of ordinary skill in the art would have been motivated to make such a modification because Kong explicitly teaches an oral booster using transgenic plant material. One of ordinary skill in the art would have had a reasonable expectation of success in orally boosting HBsAg in view of the methods taught by Kong. 


Claims 8-10, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Desombere et al (J. Virol., 2006 80(7): 3506-3514) in view of Gavilanes et al (Biochem J., 1990, 265: 857-864); Elkholy et al (Arab J. Biotech., 2009, 12(2): 291-302); Brunner (Journal of Food Engineering, 2005, 67: 21-33); Ronyai et al (Journal of Supercritical Fluids, 1998, 14: 75-81);  as applied to claims 1-5, 12, 22-23, and 25 above, and further in view of Friedrich (US 4466923; herein Friedrich 1) and Freidrich et al (JAOCS, 1984, 61(2): 223-228; herein Friedrich 2).
The claims are drawn to the method, wherein supercritical fluid extraction removes at least 10-fold lower amount of phospholipids than hexane extraction. 
The teachings of Desombere in view of Gavilanes, Elkholy, Brunner, Ronyai, and Tacket have been discussed above.
Desombere in view of Gavilanes, Elkholy, Brunner, Ronyai, and Tacket do not teach extracting lipids by supercritical fluid extraction. 
Friedrich 1 teaches extracting lipids from corn germ and seeds. See column 3, lines 18-32. 	Friedrich 2 teaches that hexane-extracted oil contains 1.5% phospholipids based on accepted calculation, whereas the SC-CO2 extracted oil contains 0.13%. See page 225, right column.  This is approximately a 10-fold reduction in phospholipids in oils obtained from soybean flakes. Thus, the resulting pellet would contain 10 fold more phospholipids when comparing hexane versus supercritical fluid extraction delipidation methods. 
At the time of filing, it would have been obvious and within the scope of one of ordinary skill in the art to use supercritical fluid extraction to remove phospholipids from HBsAg plant compositions. One of ordinary skill in the art would have been motivated to use supercritical fluid extraction because the combination of Brunner and Friedrich teach that supercritical fluid extraction can be used in large-scale processes and that supercritical fluid technology is a viable alternative to current extraction methods because supercritical CO-2 is nontoxic, nonexplosive, cheap, readily available, and easily removed from extracted products, respectively. Furthermore, 
While the results reported in Friedrich 2 are for soybean flakes, one of ordinary skill in the art would have reasonably believed that corn germ and seed would result in similar phospholipid presence given the fact that both starting materials are plant materials. 

Response to Arguments: 
	Applicant argues that the subsequent dependent claims are non-obvious by virtue of their dependency. However, the rejection of claim 1 is maintained for the reasons set forth above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, and 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10150970. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘970 patent teaches a method of increasing an immune response in a hepatitis B membrane-bound . 
The ‘970 patent also teaches an increase in the immune response by at least 25% (claim 2); oral administration of the plant composition in flour form (claims 3 and 4); the production of mucosal antibodies, serum antibodies, or both (claim 5); a booster administration (claim 6); two fold and 10 fold lower amount of phospholipid removal relative to hexane extraction (claims 7 and 8); the plant composition comprises maize or another monocot plant (claims 9, 10, and 12); and a method of increasing an immune response in an animal to a plant-produced membrane bound polypeptide (claim 13). 
Thus, the ‘970 patent anticipates the instantly claimed invention. 
Response to Arguments: 
Applicant requested the rejection be held in abeyance. Thus, the rejection is maintained for the reasons set forth above. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662